                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MIKAL H. JONES,

          Plaintiff,                                                     ORDER
    v.
                                                                Case No. 17-cv-552-wmc
 MICHAEL DITTMAN, et al.,

          Defendants.


         Pro se plaintiff Mikal Jones filed a proposed civil complaint, claiming that Wisconsin

Department of Corrections officials violated his constitutional rights in handling his medical

care. The complaint was filed on July 17, 2017, and is currently under advisement for

screening pursuant to 28 U.S.C. § 1915A. However, Jones now seeks to withdraw the

complaint voluntarily and requests that the court waive the remaining balance of his filing

fee. (Dkt. #19.) He explains that he no longer wishes to follow through with this lawsuit.

         Jones’ motion will be granted because he has provided sufficient justification for

withdrawing his complaint and for the court to waive the remainder of the filing fee. Further,

since this case has not yet been screened, dismissing it will not prejudice the defendants.


                                             ORDER

         IT IS ORDERED that plaintiff Mikal Jones’ motion to voluntarily dismiss his case and

waive the remainder of his filing fee (dkt. #19) is GRANTED. This case is DISMISSED

without prejudice pursuant to Fed. R. Civ. P. 41(a)(1).

         Entered this 25th day of February, 2019.

                                                     BY THE COURT:

                                                     /s/

                                                     WILLIAM M. CONLEY
                                                     District Judge
